Citation Nr: 0901001	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-07 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	 Joseph R. Moore, Attorney at 
law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
PTSD. 

During the pendency of this appeal, the veteran changed his 
power of attorney and his new representative is reflected on 
the title page. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts, that his PTSD is more severe than the 
current evaluation reflects. He maintains that his PTSD 
affects his family and social relations and his ability to 
maintain employment. He relates a near constant state of 
depression. 

A review of the record reveals that the veteran changed his 
power of attorney (POA) in July 2008. At that time, it was 
noted by his POA that additional medical evidence, in the 
form of a June 2008 medical opinion from his treating 
physician, was submitted to VA. The evidence was sent to the 
RO. 

In September 2008, the veteran's POA sent a letter indicating 
that it was not clear as to whether the medical evidence 
submitted in July 2008 had been sent to the Board. The POA 
stated that they were therefore including that evidence in a 
facsimile to the Board and they continued to request that the 
veteran's claims file and evidence be returned to the RO for 
review. The June 2008 medical opinion was not included in the 
facsimile sent to the Board. The Board finds this evidence 
may be pertinent to the veteran's claim. However, since the 
veteran has not waived RO consideration of the evidence, due 
process requires that the claim be remanded. 38 C.F.R. § 
20.1304. 

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following action:

The RO should take action to review the 
veteran's claim in light of the June 2008 
medical opinion previously submitted to 
the RO. Thereafter, readjudicate the 
veteran's claim for an increased rating 
for PTSD in light of any additional 
evidence obtained. If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
an opportunity to respond to it prior to 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law. The Board intimates no opinion, either factual or legal, 
as to the ultimate conclusion warranted in this case. No 
action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

        (CONTINUED ON NEXT PAGE)





_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




